The opinion of the Court was delivered by
Moses, C. J.
A consideration of the petition filed in this case for a re-hearing leads us to no conclusion favorable to its prayer. Even assuming our right to control the judgments of the Court, so as to subject them to our review and reversal, we see nothing in the matter before us to require our interference.
We take occasion here to refer to what was said In Re. Knox & Gill vs. So. Ca. R. R. Co., ante, p. 22.
If we have power to suspend a judgment duly filed, on the application of the party against whom it was rendered, to discover by another hearing that it is without error, we do not see how we *263could exercise it here, when the case, by the formal process of remittitur, is beyond our jurisdiction.—Pringle vs. Sizer, 3 S. C., 337.
The motion is dismissed.
Wright, A. J., concurred.